Citation Nr: 1449500	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 40 percent on an extraschedular basis for degenerative arthritis of the lumbosacral spine.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from June 1976 to December 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2013, the Board considered the issues of entitlement to a disability rating higher than 40 percent for a lumbar spine disability and entitlement to an extension of a temporary total rating.  The Board denied the latter claim, but remanded the former for further development.  

The case returned to the Board in June 2013.  Based on the development, the Board considered the issue of entitlement to an increased rating for a back disability, as well as the issues of entitlement to a separate rating for bowel impairment and entitlement to a TDIU.  The Board denied the increased rating claim, but remanded the other two for further development.  

In March 2014, the Veteran's claim for a separate rating for bowel impairment was granted.  The claim is therefore no longer before the Board.  VA issued a supplemental statement of the case regarding the issue in March 2014.  

The Veteran appealed the denial of his increased rating to the Court.  In June 2014, the Court issued a decision that vacated the Board's June 2013 decision with respect to the extraschedular consideration.  The schedular rating of the Board's decision was not argued and is therefore no longer before the Board.  



The remaining issues are entitlement to an increased rating for a low back disability on an extraschedular basis and entitlement to a TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). .


REMAND

For two reasons, this appeal must be remanded.  

First, the Veteran submitted additional evidence in September 2014.  The Veteran specifically requested that the RO have the opportunity to review the evidence before the Board issued a decision.  Accordingly, the claims must be remanded.  

Second, in its June 2014 decision, the Court vacated the portion of the Board's decision addressing extraschedular consideration.  In light of the Court's decision, the Board is remanding claim to VA's Director of the Compensation Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to 38 C.F.R. § 3.321, refer the claim for a disability rating higher than 40 percent for degenerative arthritis of the lumbosacral spine to VA's Director of Compensation Service for extraschedular consideration.

2.  After the development, adjudicate the claim for increase for degenerative arthritis of the lumbosacral spine on an extraschedular basis and the TDIU claim.  






If any benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



